--------------------------------------------------------------------------------

Exhibit 10.4
 
NARROWSTEP INC.


SUBSCRIPTION AGREEMENT






Narrowstep Inc.
116 Village Boulevard, Suite 200
Princeton, NJ 08540


Gentlemen:


Reference is hereby made to the Agreement and Plan of Merger, dated of even date
herewith (the “Merger Agreement”), among Onstream Media Corporation
(“Onstream”), Onstream Merger Corp. (“Merger Sub”) and Narrowstep Inc. (the
Company”).  The Merger Agreement provides for, among other things, the merger of
Merger Sub with and into the Company (the “Merger”).  Capitalized terms used
herein have the respective meanings ascribed thereto in the Merger Agreement
unless otherwise defined herein.


The Merger Agreement provides, among other things, that Onstream’s obligation to
effect the Merger is conditioned upon the receipt by the Company of an
investment of $300,000 (the “Investment”).  The parties hereto intend the
subscription contemplated by this Subscription Agreement (this “Agreement”) to
constitute a part of the Investment.


Accordingly, in order to satisfy the conditions to the closing of the Merger,
the undersigned desires to purchase shares of the Company’s Series A Preferred
Stock having substantially the terms and conditions described in Schedule I
attached hereto (the “Preferred Stock”) for an aggregate purchase price of
$___________.  The parties hereto acknowledge that the only condition precedent
to the obligation of the undersigned to purchase the shares of Preferred Stock
subscribed for pursuant to this Agreement is the simultaneous consummation of
the Merger.


The undersigned acknowledges that a certificate of relative rights, privileges
and designations of the Preferred Stock (the “Certificate of Designation”) shall
be filed by the Company with the Secretary of State of Delaware prior to the
Effective Time of the Merger.  In addition, the undersigned acknowledges that
the Company intends to offer additional shares of Preferred Stock to one or more
other investors so that the aggregate amount received by the Company from all
sales of Preferred Stock shall be not less than $300,000 (the "Offering").


In connection with this Agreement, the undersigned subscriber represents and
acknowledges as follows:


Section 1.  Access to Information.


The Company has provided access to the undersigned and any investment advisor,
attorney, accountant and/or other purchaser representative acting on behalf of
the undersigned (all of whom are hereinafter collectively referred to as
"purchaser representatives") copies of all filings made by the Company with the
Securities and Exchange Commission (the “SEC”) on or prior to the date hereof
(the “SEC Filings”), and an opportunity to ask questions and receive answers
concerning the proposed business of the Company and the terms and conditions of
the Merger and the Offering, and have provided to the undersigned and the
undersigned's purchaser representative(s), if any, an opportunity to obtain any
and all additional information necessary to verify the accuracy of the
information which has been furnished.
 

--------------------------------------------------------------------------------


 
Section 2.  Reliance on Own Knowledge and Experience or
Purchaser Representative.


The undersigned represents that is an “accredited investor” as such term is
defined pursuant to Regulation D under the Securities Act of 1933, as amended
(the “Act”), and that he has had prior investment experience, including
investments in unregistered securities and is qualified by training and
experience in business and financial matters to evaluate the merits and risks of
an investment such as the purchase of the Preferred Stock offered by the
Company.


Section 3.  Subscriber's Acknowledgments.


The Company has disclosed to me and the undersigned understands that:


(a)           There is no present public market for the Preferred Stock and it
is unlikely that a public market for the Preferred Stock will develop in the
future.


(c)           Due to the absence of a public market for the Preferred Stock: (i)
the undersigned may not be able to liquidate this investment in the event of an
unexpected need for cash; (ii) transferability of the Preferred Stock is
extremely limited; and (iii) in the event of a disposition of the Preferred
Stock, the undersigned could sustain the loss of all or part of his investment
in the Preferred Stock.


(d)           The Preferred Stock has not been registered under the Act or State
securities laws and, therefore, the Preferred Stock cannot be resold or
transferred unless it is subsequently registered under the Act and applicable
State securities or "Blue Sky" laws or exemptions from such registration are
available.


(e)           A legend summarizing the restrictions on the transfer of the
Preferred Stock will be made on the Preferred Stock to be purchased by me.


(f)           The Preferred Stock has not been registered under the Act in
reliance upon an exemption under the provisions of that Act which depends, in
part, upon the investment intention of the purchaser.  In this connection, the
undersigned understands that it is the position of the SEC that the statutory
basis for such exemption would not be present if the representation of the
purchaser merely meant that its present intention was to hold such Preferred
Stock for a short period, such as the capital gains period of the Internal
Revenue Code, for a deferred sale, for a market rise, or for a sale if the
market does not rise (assuming that a market develops) for a year, or for any
other fixed period.  The undersigned realizes that, in the view of the SEC, a
purchase now with an intent to resell would represent a purchase with an intent
inconsistent with this investment representation, and the SEC might regard such
a sale or disposition as a deferred sale to which the exemption is not
available.
 
-2-

--------------------------------------------------------------------------------


 
(g)           An investment in the Company involves considerable risks not
associated with other investments, including without limitation, the risks
identified in the SEC Filings.


(h)           No Federal or State agency has made any finding or determination
as to the fairness of the investment, nor have they made any recommendation or
endorsement concerning the Preferred Stock.


(i)           This Subscription Agreement is not revocable by the undersigned
and the undersigned is submitting this Agreement intending to be legally bound
thereby.


(j)           The undersigned acknowledges that he has reviewed the SEC Filings
to the extent he deemed necessary or advisable.  The undersigned has had an
opportunity to ask questions of and has received answers from the Company
concerning any of the information contained in the SEC Filings and any other
information requested by the undersigned regarding the Merger, the Offering and
the business and operations of the Company.


Section 4.  Subscriber Representations.


The undersigned represents and warrants as follows:


(a)           The undersigned is acquiring the Preferred Stock for his own
account for investment only and not for or with a view to resale or
distribution.  The undersigned has not entered into any contract, undertaking,
agreement or arrangement with any person to sell, transfer or pledge to such
person or anyone else the Preferred Stock which he is subscribing to purchase
and the undersigned has no present plans or intentions to enter into any such
contract, undertaking, agreement or arrangement.


(b)           The undersigned can bear the economic risk of losing his entire
investment in the Preferred Stock.  The undersigned is prepared to bear the
economic risk of this investment for an indefinite time.


(c)           The overall commitment of the undersigned to investments which are
not readily marketable is not disproportionate to his net worth, and an
investment in the Preferred Stock will not cause such overall commitment to
become excessive.  The undersigned's need for diversification in his investment
portfolio will not be impaired by an investment in the Company.


(d)           The undersigned has adequate means of satisfying his short term
needs for cash and has no present need for liquidity which would require him to
sell his Preferred Stock.


(e)           The undersigned has substantial experience in making investment
decisions of this type and/or he is relying on his own advisors in making this
investment decision and, therefore, either alone or together with its advisors,
he has such knowledge and experience in financial and business matters that he
is capable of evaluating the merits and risks of an investment in the Company.
 
-3-

--------------------------------------------------------------------------------


 
(f)           The principal business address of the undersigned, or if the
undersigned is an individual, his principal residence, is in the state indicated
in the address beneath his signature at the end of this Agreement.  Unless
otherwise indicated, all communications, contacts and discussions relating to
the Offering occurred in the state in which the undersigned maintains its
office, or if the undersigned is an individual, in the state in which he
maintains his residence.


Section 5.  Reliance on Representations.


The undersigned acknowledges and understands that the Company and its directors,
officers, employees, agents and representatives are relying upon the
information, representations and agreements contained in this Agreement and upon
any other information which has been furnished by the undersigned in determining
that the undersigned is a suitable investor and that this investment is duly
authorized and in deciding to accept the undersigned's subscription for the
Preferred Stock.


Section 6.  Agreements of the Undersigned Subscriber.


The undersigned hereby agrees as follows:


(a)           This offer may be accepted or rejected, in whole or in part, in
the sole discretion of the Company.


(b)           In the event this offer to purchase is accepted, the undersigned
agrees to execute all documents in connection therewith deemed necessary or
advisable by the Company in its sole discretion.


(c)           Any Preferred Stock acquired pursuant to the Offering will not be
sold or otherwise transferred: (i) without the prior written consent of the
Company, which consent shall be conditioned on receipt of an opinion of counsel
reasonably satisfactory to the Company to the effect that such proposed transfer
is being made pursuant to the registration requirements of the Act or pursuant
to an exemption therefrom and complies in all respects with any applicable state
securities or "Blue Sky" laws, or (ii) without registration under the Act and
applicable State securities or "Blue Sky" laws.


(d)           In the event the subscription is not accepted, any money tendered
will be refunded in full without interest and without deduction within a
reasonable period of time.


Section 7.  Representations Relating to Authority.


If the undersigned subscriber is a corporation, partnership, trust or other
entity, the undersigned represents and warrants that:


(a)           It is duly incorporated or organized, validly existing and in good
standing in its state of incorporation or organization and in all other
jurisdictions in which the character of its business makes such qualification
necessary.
 
-4-

--------------------------------------------------------------------------------


 
(b)           It has full power and authority to enter into, deliver and perform
this Agreement and it has taken all action required to authorize the execution
and delivery of this Agreement and to consummate the transactions contemplated
hereby.  This Agreement is the valid and binding obligation of the subscriber,
enforceable against it in accordance with its terms and the person signing such
documents on behalf of the subscriber has been duly authorized to act on behalf
of and to bind the subscriber.


(c)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not violate any provision of the
certificate of incorporation and by-laws or the partnership agreement, trust
agreement or limited liability company operating agreement, as applicable, or
any agreement or contract to which the subscriber is a party or by which it is
bound, or any applicable law, ordinance, rule or regulation of any governmental
body having jurisdiction over the subscriber or its business or any order,
judgment or decree applicable to the subscriber.


Section 8.  Consent to Merger.


The undersigned subscriber hereby consents to, ratifies and approves the Merger
and consents to, ratifies and approves the Merger Agreement.  If requested by
the Company or Onstream, the undersigned hereby agrees to execute a separate
consent evidencing the consent of the undersigned as a holder of Preferred Stock
to the approval of the Merger and the adoption of the Merger Agreement and to
take such actions as may be reasonably requested to evidence such consent and
approval.


Section 9.  Indemnification.


The undersigned subscriber agrees to indemnify and hold harmless the Company and
each director, officer, employee, agent or representative thereof from and
against any and all loss, damage or liability and all related costs and expenses
(including but not limited to, reasonable attorney's fees and costs of
investigation) due to or arising out of a breach of any covenant, representation
or warranty made by him in this Agreement.


Section 10.  Miscellaneous.


(a)           All notices or other communications given or made hereunder shall
be in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid to the undersigned at the address set
forth below and to the Company at the address set forth above.


(b)           Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to the choice of law principles
thereof.


(c)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by all parties.
 
-5-

--------------------------------------------------------------------------------


 
(d)           Whenever required by the context hereof, the singular shall
include the plural, and vice-versa; the masculine shall include the feminine and
neuter genders, and vice-versa; and the word "person" shall include an
individual, corporation, partnership, trust, estate or other entity.


Section 11.  Foreign Person.  (check one)


o The undersigned hereby certifies that he is not a "foreign person" within the
meaning of Section 7701(a)(30) of the Internal Revenue Code and agrees to notify
the Company prior to becoming a foreign person as so defined.  A "foreign
person" is a person who is not a citizen or resident of the United States.


o  The undersigned hereby certifies that he is a "foreign person" within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.


Section 12.  Subscription.
 
The undersigned hereby subscribes for shares of Preferred Stock at the aggregate
purchase price indicated below:


Purchase Price:   $______________


The check of the undersigned in the amount indicated above, payable to the
Company, or a wire transfer or delivery to the account of the Company, will be
delivered to the Company upon demand and, in any event, prior to the Effective
Time.
 
-6-

--------------------------------------------------------------------------------




 

NAME AND ADDRESS OF SUBSCRIBER:                               Telephone Number  
Signature, if individual                           By:                          
      Social Security Number   TITLE, if applicable   or Taxpayer I.D. No.     
              Company Acceptance:                     Accepted on
___________________, 2008                   NARROWSTEP INC.                    
      By:           Title:  

 
-7-

--------------------------------------------------------------------------------


 
Schedule I


Material Terms of Series A Preferred Stock




The Series A Preferred Stock shall be entitled to such dividends as may be
declared by the board of Directors from time to time out of funds legally
available therefor.


Upon any liquidation, dissolution or winding up of the Company, the holders of
the Series A Preferred Stock shall be entitled to a liquidation preference equal
to the stated value of the shares of Series A Preferred Stock held by them
together with all unpaid dividends in respect thereof.


Holders of Series A Preferred Stock shall have no voting rights except as may be
provided by applicable law.


No shares of any class or series ranking prior to the Series A Preferred Stock
as to dividends or upon liquidation may be issued without the approval of the
holders of a majority of the Series A Preferred Stock then outstanding.


The holders of the Series A Preferred Stock shall have no right to convert the
Series A Preferred Stock into Common Stock or any other security of the Company
and shall have no right to force the redemption or repurchase of the Series A
Preferred Stock by the Company.
 
 
 
-8-
 